NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


STATE OF FLORIDA,                        )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D17-370
                                         )
WARREN SHANNON KEENE,                    )
                                         )
             Appellee.                   )
                                         )

Opinion filed May 23, 2018.

Appeal from the Circuit Court for
Hillsborough County; Lisa D. Campbell,
Judge.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jonathan P. Hurley,
Assistant Attorney General, Tampa, for
Appellant.

Arthur N. Eggers, Tampa, for Appellee.



PER CURIAM.

             Affirmed.



VILLANTI, LUCAS, and SALARIO, JJ., Concur.